                                                                                 21-SW-OOl12-JAM
                                                                                 21-SW-OOU3-JAM

                                           AFFIDAVIT

        I, Douglas McKelway, a Special Agent with the Federal Bureau ofInvestigation,          being

duly sworn, states as follows:

                      INTRODUCTION         AND AGENT BACKGROUND

        1.      I make this affidavit in support of an application for a search warrant for

information associated with certain cellular telephones assigned call numbers 816-682-9927,

("Target Telephone 1") and 816-665-7164, ("Target Telephone 2"), that are stored at premises

controlled by T-Mobile and Sprint ("the Providers")     respectively,   wireless telephone service

providers headquartered at 4 Sylvan Way, Parsippany, New Jersey, 07054, and 6200 Sprint

Parkway, Overland Park, Kansas, 66251. The information to be searched is described in

Attachment A. This affidavit is made in support of an application for a search warrant under 18

U.S.C. § 2703(c)(1)(A) to require The Providers to disclose to the government copies of the

information further described in Section I of Attachment B. Upon receipt of the information

described in Section I of Attachment B, government-authorized      persons will review the

information to locate items described in Section II of Attachment B.

       2.       I am an "investigative or law enforcement officer" of the United States within the

meaning of 18 U.S.C. § 2510(7) and empowered by law to conduct investigations and to make

arrests for offenses enumerated in 18 U.S.C. § 2516.

       3.       I have been a Special Agent (SA) of the Federal Bureau ofInvestigation        (FBI)

since February 2016, and I am currently assigned to the Kansas City Division of the FBI. I am

specifically assigned to the Violent CrimeNiolent   Gang Squad. As an FBI SA assigned to the

Violent Crime/Gang Squad my official duties include, but are not limited to investigation into




            Case 4:21-sw-00112-JAM Document 1-1 Filed 03/11/21 Page 1 of 19
 gangs, criminal violations of the Controlled Substances Act, organized crime, and ongoing

 criminal enterprises. During my time as a FBI SA, I have participated in numerous gang and

controlled substance violation investigations.    While conducting the investigations, I have been

the affiant on Title-III intercepts, pen registers, and Global Positioning System (GPS) cellular

telephone tracking warrants. I have conducted extensive interviews, controlled drug purchases,

surveillances, search warrants, and arrest warrants. I have received specialized training in the

enforcement of federal controlled substances laws, and conducting Title III investigations.     My

training and experience have involved, among other things: (a) the debriefing of defendants,

witnesses, and informants, as well as others who have knowledge of the distribution and

transportation of controlled substances, and of the laundering and concealment of proceeds of

drug trafficking; (b) surveillance; (c) analysis of documentary and physical evidence; and, (d) my

participation of previous wire intercept investigations.   Based on my training and experience as a

FBI SA, I have become familiar with the manner in which illegal drug traffickers conduct their

drug-related businesses, including the methods employed by drug dealers to import and

distribute illegal drugs, and their use of coded language to refer to illegal drugs, drug proceeds,

and other aspects of illegal drug trafficking.   I have been personally involved in numerous

investigations involving the unlawful possession, manufacture, distribution, and smuggling of

controlled substances, and I have participated in wire intercept investigations.

       4.      This affidavit contains information necessary to support probable cause for the

application. It is not intended to include every fact or matter observed by me or known by law

enforcement. The information provided is based on my personal knowledge and observations,

information conveyed to me by other law enforcement officials, information discovered through

confidential sources, and my review of reports prepared by law enforcement officials.

                                                   2



         Case 4:21-sw-00112-JAM Document 1-1 Filed 03/11/21 Page 2 of 19
                            OFFENSES UNDER INVESTIGATION

         5.     Based upon my training and experience, and on the facts set forth in this affidavit,

there is probable cause to believe the information associated with the Target Telephones

contain evidence of violations of Title 21, United States Code, Sections 841(a)(I) and 846,

conspiracy and attempt to possess with intent to distribute and distribution of controlled

substances; Title 21, United States Code, Section 843(b), unlawful use of a communication

device to commit and facilitate the commission of drug trafficking offenses; Title 21, United

States Code, Section 848, continuing criminal enterprise; Title 18, United States Code 1959,

violent crimes in aid of racketeering; Title 18, United States Code 36, drive by shooting in

furtherance of a continuing criminal enterprise, and Title 18, United States Code, Section 2,

aiding and abetting the commission of the aforementioned offenses (hereinafter "Target

Offenses"), and obtaining the requested information will lead to evidence of those offenses and

identification of individuals who are engaged in the commission of these offenses.

        6.     Through my training and experience, I have learned it is not uncommon for gangs

and their members to collectively plan aggressive acts and/or acts of violent retaliation to be

perpetrated by some of the gang members. I have also found gang members who use firearms in

gang "wars" or other gang affiliated activity, retain access to those firearms for protection from

retaliation. They also frequently pass firearms to fellow gang members for safekeeping, so the

firearms are not seized by law enforcement officials during searches of their persons, residences,

or vehicles.

        7.     It is also my experience in investigating street gangs that most members are

known to their fellow gang members by street names or monikers, and frequently write their

names or the monikers of their associates on walls, furniture, miscellaneous items, and/or papers,

                                                 3



         Case 4:21-sw-00112-JAM Document 1-1 Filed 03/11/21 Page 3 of 19
both within their residences and vehicles. I also know based on my training and experience that

these monikers are often used or incorporated into the accounts or usernames of gang members

on social media sites and used in conversations.

                                         JURISDICTION


        8.       This Court has jurisdiction to issue the requested warrant because it is "a court

of competent jurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1 )(A), &

(c)(1)(A). Specifically, the Court is "a district court of the United States ... that has jurisdiction

over the offense being investigated." 18 U.S.C. § 2711(3)(A)(i).

                              INVESTIGATION            BACKGROUND

       9.      This investigation is being conducted by the FBI, the Internal Revenue Service

("IRS"), in conjunction with and assisted by investigators and detectives with the Kansas City,

Missouri Police Department ("KCMOPD").

       1O.     In June 2017, investigators were provided information regarding a criminal street

gang, identified as "246," operating in the Kansas City metropolitan area. This gang is an

alliance of gang members from the 20s, 40s, and 60s blocks of Kansas City, Missouri.

Investigators were advised that Ladele D. Smith (Smith) (aka "Dellio" and "Dog") had achieved

a leadership role in the organization of "246," and was closely supported by David Duncan, Jr.

(Duncan) (aka "DJ" or "Deej"), Cory Brown (aka "Twin"), and Martin Gamer (aka "Looch").

Since that time, numerous additional members of "246" have been identified, to include Terrance

Gamer (aka "T-Dot" aka "Dot"), Carleeon Lockett (aka "Tone"), Roy Franklin (aka "Roy"),

Sirrico Franklin (aka "Chicco" aka "Rico"), and Gary Toombs.




                                                   4




         Case 4:21-sw-00112-JAM Document 1-1 Filed 03/11/21 Page 4 of 19
         11.     An investigation targeting the identified members of the "246" criminal

 organization was initiated by the Kansas City, Missouri Police Department's (KCMOPD) Drug

Enforcement Unit and Gang Squad and the FBI's Safe Streets Task Force.

         12.     Through that investigation, multiple criminal offenses have been identified for

which members of "246" and their associates are believed to be responsible, including:

homicide, assault, robbery, and the distribution and trafficking of controlled substances,

specifically cocaine, black tar heroin (BTH), marijuana, Codeine, and Oxycodone/Percocet.

         13.     Inyestigators also learned Smith and Duncan are Kansas City rap artists.

         14.     On October 9,2017, an interview of Duncan was uploaded to YouTube. In that

video, Duncan is wearing a hat that says, "2.4.6" and a gold and diamond necklace that says,

"Deej." In the interview, he also refers to himself as "Heavy Pockets" and describes the

formation of 246 by stating:

                2-4-6. The mother fuckin' gang way. 24, 43rd, 68th the gang way.
                You know what I'm saying. That's what it is. My brother, my
                brother really came up with that though. My brother Dellio. He
                really came up with it though. You know what I'm saying. Cuz shit
                we we. You know what I'm saying. We together so much. And,
                you know what I'm saying. That's what he did. You know I'm
                from 24th. He from 43rd. Shit. My nigga Boobie 68th. Ah, Looch,
                for real, 68th. You know what I'm saying. I mean that just what it
                is. That just some hood shit. All of the homies from 68th. Shit. He
                from 43rd. I'm from 24th. We just put it together. 246. You can't
                go wrong. You know what I'm saying. You dig.



        15.     In an interview uploaded to YouTube on October 27, 2017, Smith was wearing a

hat that also said "2.4.6".




                                                 5



          Case 4:21-sw-00112-JAM Document 1-1 Filed 03/11/21 Page 5 of 19
       16.       Smith utilized a YouTube channel titled "Cartelevision" under the moniker,

"Dellio." A review of some of the videos posted on that YouTube channel revealed the

following references to 246:


             a. On August 29, 2017, Smith published a song titled "The Race." During the video,

                Smith stated, "twenty-four, forty-third, sixty-eight" while making gang signs

                (using hand signals to establish his gang affiliation). Investigators believe this was

                referring to the "246" gang affiliation and specifically referring to the city blocks

                each key member of "246" hails from. Throughout the video, "Deej" and several

                unidentified males make gang signs (using hand signals to establish their gang

                affiliation) and Smith holds what appears to be an assault rifle.


             b. On December 25,2017, Smith published a song titled, "Thuggin off the Drank"

                on his YouTube channel. In the song, Smith raps, "2-4-6, we don't play fair,

                we'll shoot your bitch .... " He also references other 246 members, to include

                "Looch" (Martin Gamer) and "Deej" (David Duncan). Throughout the video,

                Smith and others show what appear to be firearms. The video also shows a

                "rating" (as used by the Motion Picture Association of America) with the label

                "G." The rating "G" is followed by "THE GANG WAY" in place of what should

                be "General Audiences."


          c. On October 21, 2018, Smith posted a song titled "246" on his YouTube channel.

                In that video, he raps, "Fuck the other side, bitch, it's 246. They scared to come

                outside because of246.    Tell a nigga now, I'm reppin' 246. Even got your bride

                reppin' 246 ....   fuck whoever got a problem with 246."

                                                  6




        Case 4:21-sw-00112-JAM Document 1-1 Filed 03/11/21 Page 6 of 19
        17.     Through the course of the investigation, investigators observed social media posts

 from 246 members. Some members of the gang use "246" in their vanity names on various

 social media websites, including Instagram. For example, the Instagram account "luwop_246,"

 appears to be used by M. Gamer (aka "Looch"), and the Instagram account with vanity names

 "dogg_ 246" and "dellio _246" is used by Smith (aka "Dellio" and "Dog"). The social media

posts revealed members wearing jewelry, watches, hats, and clothing that depicted gang

affiliation. For example, on February 20, 2018, Smith posted a photo containing several gold

and diamond necklaces to his Instagram account "dogg_246".      One of the necklaces had the

numbers "2.4.6".

        18.    On March 25, 2018, Smith posted a photo of a logo stating, "246" with "The

Family" written over it. The caption to the photo says, "U gone die u disrespect them numbers".

        19.    On November 21,2018, M. Gamer posted a photo of three wrists wearing what

appeared to be luxury watches, likely purchased with drug proceeds, on his Instagram account

"luwop_246".   Based on distinctive tattoos, investigators determined one of the wrists belonged

to Smith. The wrists were also overlaid by text containing the Instagram vanity names

"luwop_246," "goodfolkz," and "dogg_246."     The Instagram account with the vanity name

"goodfolkz" is used by David Duncan (aka "Deej").

       20.     On December 10,2018, investigators observed an image posted to Instagram by

"dogg_246" and re-posted by "goodfolkz."    The image had "2.4.6" at the top, a logo containing a

ship, anchor, and "the brothership" in the middle, and "PEuG" at the bottom. Investigators

believe "PEuG" stands for "Put 'em up gang." All of these logos have been observed on

different memorabilia worn by members of 246, including hats and bullet proof vests.



                                               7



        Case 4:21-sw-00112-JAM Document 1-1 Filed 03/11/21 Page 7 of 19
        21.       In late December 2018, investigators observed pictures posted to the Instagram

accounts "dogg_246" and "luwop_246", which appeared to be posted on December 23,2018.

The images depicted Smith and M. Gamer wearing what appeared to be luxury watches and

bullet proof vests with large patches with "The Brothership" logo and the numbers "246."

Through the course of this investigation, investigators learned the leaders of the 246 organization

refer to themselves as "The Brothership."    Therefore, in this instance, investigators believe "The

Brothership" logo worn by Smith and M. Gamer shows their status as leaders of the larger 246

gang. In another photo, Duncan is shown standing next to Smith and is wearing a hat with the

letters "PEUG".

        22.     On July 14,2019, investigators observed a Snapchat account for "HeavyPockets"

that appeared to be used by Duncan. In a video posted to the account, Duncan was wearing a red

hat that said, "2.4.Six."

        23.     On September 6,2019, at approximately 10:00 p.m., a video was posted on the

Instagram account "bigsauce4," an account used by Sirrico Franklin. During the video story, S.

Franklin, Errick Martin, M. Gamer, Smith, and R. Franklin were observed in the living area of

4429 Kensington Avenue, Kansas City, Missouri. The video showed two pistols with extended

magazines on the ottoman, and an assault rifle style pistol on the floor. During the video, Smith

also showed the camera a large bundle of what appeared to be U.S. Currency.

        24.       On September 7,2019, at approximately 2:14 a.m., a video was posted to the

Instagram account "dogg_246".      The video story showed an assault rifle style pistol next to

Smith and he was flashing what appeared to be gang signs. A second story showed Smith

holding a similar style firearm, although it was partially masked by an animated digital dog

character. Smith was observed in this story wearing a gold medallion. A caption in this story

                                                  8



         Case 4:21-sw-00112-JAM Document 1-1 Filed 03/11/21 Page 8 of 19
said, "Y'all big hemie a bitch he ain't fucking with mines." The numbers and characters "27-

43B" and "@dogg_246" were also visible in the post. Based on training and experience, I

believe Smith was taunting a rival gang member, but further details of the taunt were unclear.

        25.     Based on their lack of legitimate, or reported income, investigators believe the

apparent luxury watches, jewelry, and clothing worn by members of the 246 gang, specifically

Smith, Duncan, and M. Gamer, were acquired with drug proceeds. A financial review was

conducted into Smith. The Missouri and Kansas Departments of Labor do not have any record

of wages paid to Smith. Information received from the IRS indicates Smith did not file a tax

return for tax years 2015 through 2018.   Review of Smith's Wells Fargo account ending #2152

reveals cash deposits totaling approximately $40,796 between June 2017 and July 2018. There

were no apparent payroll deposits or deposits that appear to be from any legitimate business

operation Smith is involved with.


                                      PROBABLE CAUSE

       26.     Through the course of this investigation, investigators collected evidence related

to the acquisition and illegal distribution of cocaine, marijuana, codeine, and

Oxycodone/Percocet by members of the 246 organization, to include Smith, R. Franklin, S.

Franklin, and Duncan. Investigators also collected evidence related to firearms and possible acts

of violence perpetrated by members of the organization.

       27.     On August 26 and 27, 2019, an FBI confidential human source ("CHS")

communicated with Smith through a voice call and text. Smith utilized Target Telephone 1

during these communications.

       28.     On September 4,2019, investigators utilized the CHS to complete a controlled

purchase of heroin from Smith at 4429 Kensington Avenue, Kansas City, Missouri. Inside 4429
                                                 9




         Case 4:21-sw-00112-JAM Document 1-1 Filed 03/11/21 Page 9 of 19
Kensington Avenue, the CHS provided Smith $5,000 in pre-recorded FBI buy money in

exchange for approximately 189 grams of a black substance that later field tested positive for

heroin. While inside 4429 Kensington Avenue, the CHS observed several firearms. While at the

residence, Smith took the CHS into the backyard of the residence where the CHS observed a

black Jeep Cherokee. The controlled purchase was recorded with both audio and video. In the

video, investigators observed Smith standing next to a black Jeep Cherokee wearing red shorts

and a white t-shirt.

        29.     On September 9,2019, at approximately 7:00 p.m., video footage from an FBI

covert pole camera captured R. Franklin arrive at 4429 Kensington Avenue in a Cadillac sedan.

He then began transferring guns from the Cadillac sedan into a black Jeep Cherokee. R. Franklin

entered the driver's seat of the Jeep Cherokee and Smith entered the front passenger's seat, and

they departed. Smith appeared to be wearing red shorts consistent with those observed on the

September 4,2019, video from the controlled purchase. A short time after the Jeep left 4429
                                                                   .
Kensington Avenue, KCMOPD received several calls for service reporting gun shots fired in the

area of 35th Street and Woodland Avenue in Kansas City, Missouri.

       30.     When the crime scene was processed, several 7.62mm and .40 caliber shell

casings were recovered. Investigators also found a black tinted piece of auto glass with bullet

holes in it near the intersection of 35th Street and Woodland Avenue. Witnesses reported that

the passenger of a black Jeep Cherokee was holding a firearm out of a window and shooting.

       31.     License plate readers at the intersection of 35th Street and W oodland Avenue

captured a black Jeep Cherokee bearing Kansas dealer tag D4729AG arriving and departing the

scene at times that coincide with the shooting. A city camera at the intersection of 35th and

Woodland also captured a black Jeep driving erratically by crossing into oncoming traffic and

                                                10



        Case 4:21-sw-00112-JAM Document 1-1 Filed 03/11/21 Page 10 of 19
travelling at what appeared to be a high rate of speed. When the black Jeep Cherokee departed

the intersection the second time, a camera shows the back windshield was missing.

         32.   A few minutes after the Jeep Cherokee, with a missing rear windshield, was

captured on the license plate reader at 35th Street and Woodland Avenue, investigators observed

a black Jeep Cherokee arrive at 4429 Kensington Avenue. The pole camera footage showed the

rear windshield of the Jeep Cherokee was missing. The Jeep Cherokee was parked in the

backyard of 4429 Kensington Avenue. Smith, R. Franklin, and a black male approximately the

same height and weight as R. Franklin and with thin dreadlocks down to his waist were seen

walking with each other from the backyard before entering the residence. Although his face is

not visible in the pole camera footage, subsequent investigation, explained hereinafter, has led

investigators to believe this third person is Raphael Gant (aka Ryda Rah). A review of Gant's

criminal history revealed he was five feet, seven inches tall, and weighed 137 pounds. A review

ofR. Franklin's criminal history revealed he was five feet, six inches tall, and weighed 130

pounds. Through a review of Gant's Instagram account "Ryda Rah" investigators know Gant

had thin dreadlocks to his waist in the fall of 20 19. In September 2019, Gant was on federal

supervised release for being a felon in possession of a firearm in Western District of Missouri

case number 11-00288-01-CR-W-DGK.         Gant remains on supervised release as of the date of

this filing.

         33.   On the day of the shooting, at approximately 3 p.m. and again at approximately 9

p.m., the license plate reader at 35th Street and Woodland Avenue captured a Dodge Challenger

with license plates registered to David Duncan.

         34.   Later that evening, the CHS met with R. Franklin and R. Franklin talked

extensively about being involved in a shooting near "Woodland."    The next day, September 10,

                                                  11



          Case 4:21-sw-00112-JAM Document 1-1 Filed 03/11/21 Page 11 of 19
 2019, investigators met with the CHS to learn what R. Franklin had told the CHS about the

 shooting. The CHS reported R. Franklin told the CHS that earlier in the night on September 9,

 "Deej" (Duncan) called R. Franklin and "Dog" (Smith) stating there were two people outside

Duncan's store at 35th Street and Woodland Avenue. The two males were wearing all black, to

include black hooded sweatshirts. One had a short hairstyle and the other had long dreads.

Duncan and the others thought the men sitting outside the store were associated with "12th

Street," a criminal street gang. The CHS thought one male might be named "Dylan." Duncan

suspected the two guys were sitting outside the store in order to ambush and kill Duncan because

Duncan had a $50,000 reward or contract on "his head." Upon seeing the males outside, Duncan

called R. Franklin and Smith to come kill the men. Duncan also called "Twin" (Cory Brown),

but "Twin" was asleep and never answered the phone. "Looch" (M. Gamer), was also called,

and was upset he did not make it to the shooting.

        35.    R. Franklin said that after they loaded up the black Jeep Cherokee with

ammunition and firearms, he and Smith left 4429 Kensington Avenue and drove towards

"Deej's" store on Woodland. R. Franklin stated he was driving, Smith was a passenger, and an

unknown third male (UM) who was recently released from prison was the backseat passenger.

The CHS thought the UM may have had a name that started with "R."

       36.     R. Franklin went on to tell the CHS that when R. Franklin, Smith, and the UM

arrived in the vicinity of 35th Street and Woodland Avenue, Smith and the UM exited the black

Jeep Cherokee and began shooting into the vehicle occupied by the other two men. The two

males fled on foot but returned a few minutes later to close and lock the doors of their vehicle.

R. Franklin, Smith, and the UM were still in the area and drove towards the males and shot at

them again. R. Franklin believed the UM shot out the back window of the Jeep Cherokee, and

                                                 12




        Case 4:21-sw-00112-JAM Document 1-1 Filed 03/11/21 Page 12 of 19
 Smith shot through one of the side windows or through the side of the Jeep Cherokee. During

the shooting, R. Franklin also turned the Jeep Cherokee around in the middle of the street in

order to return to shoot at the two males.

        37.    R. Franklin went on to tell the CHS he thought Smith was being a "pussy" during

the shooting because when R. Franklin looked back, he saw Smith ducking for cover. R.

Franklin even had to tell Smith to shoot some more. Smith said he couldn't shoot more, and R.

Franklin guessed it was possibly because Smith was too scared, or Smith's gun jammed.       R.

Franklin also thought Smith shot at the ground and missed the intended targets.

        38.    On September 18,2019, investigators, utilizing a CHS, conducted a controlled

purchase of heroin from Smith. Investigators observed Smith depart his residence and drive to

4429 Kensington Avenue. The CHS arrived at 4429 Kensington Avenue and met with Smith.

While inside the residence, the CHS provided Smith $5,800 in pre-recorded buy money in

exchange for approximately 129 grams of a black substance that later field tested positive for

heroin. While inside the residence, the CHS again observed several firearms.

       39.     On October 1,2019, Smith, Duncan, R. Franklin, and others were charged by way

of Indictment with an Illegal Drug Distribution Conspiracy in case number 19-00315-0 1/20-CR-

W-DGK.

       40.     On October 2, 2019, investigators executed a search warrant at 4429 Kensington

Avenue, Kansas City, Missouri. From inside the residence, investigators seized approximately

364 grams of purported heroin, and two Romarm Micro Draco 7.62mm assault rifles, among

other items. In the backyard of the residence, investigators discovered a black Jeep Cherokee

bearing Kansas dealer tag D4729AG. The Jeep was missing its rear windshield.       The Jeep had

also been reported stolen from a dealership in Minnesota.   In subsequent searches of the Jeep,

                                                13



        Case 4:21-sw-00112-JAM Document 1-1 Filed 03/11/21 Page 13 of 19
investigators located and recovered several spent shell casings. They also located apparent bullet

holes in various locations throughout the vehicle. From some ofthe apparent bullet holes in the

Jeep, investigators were able to determine bullets were shot into and out of the Jeep.

       41.     A KCMOPD firearm examiner forensically compared the shell casings discovered

inside the Jeep, shell casings discovered at the crime scene at 35th and Woodland, and the two

Micro Draco assault rifles seized from inside 4429 Kensington Avenue. The examiner

concluded that both the shell casings from inside the Jeep and the shell casings from 35th and

Woodland were fired from the two Micro Draco assault rifles seized from 4429 Kensington

Avenue.

       42.     As part of a coordinated arrest operation, Duncan, Smith, R. Franklin and several

others were arrested on October 2,2019.   Smith was arrested at his residence located at 9581

North Ambassador Drive, Apartment 6105, Kansas City, Missouri 64154. Investigators

executed search warrants (19-SW-00336-LMC       and 19-5W-00340-JTM)      on the residence and

recovered a phone assigned the call number for Target Telephone 1. In June 2020,

investigators received a search warrant (20-SW-00167-JTM)     for the cellular phone assigned the

phone number for Target Telephone 1. However, investigators have been unable to extract the

data from the phone because it remains password protected and locked.

       43.     Duncan was arrested at his residence located at 9010 N. Chestnut Avenue,

Apartment 101, Kansas City, Missouri. Based on observations made during Duncan's arrest,

investigators obtained and executed search warrants (l9-SW-00344-LMC        and 19-5W-00345-

LMC) for the residence. Investigators recovered a Dodge Challenger from the garage and

twenty mobile devices from various locations within the residence. In June 2020, investigators

obtained a search warrant (20-SW-00165-JTM)     to search the recovered mobile devices.

                                                14



          Case 4:21-sw-00112-JAM Document 1-1 Filed 03/11/21 Page 14 of 19
        44.     On April 20, 2020, a search warrant (20-SW-0013I-JTM)         was issued for

historical cell site data and call detail records for the phone number 816-647-4379, a phone

number utilized by R. Franklin at the time of the shooting. On April 28, 2020, a certified

Cellular Analysis Survey Team (CAST) member conducted an analysis of the historical cell site

data associated with 816-647-4379 from September 9,2019.         The analysis showed the user of

816-647-4379 was connected to a cellular phone tower that serviced the area in the vicinity ofR.

Franklin's residence, 2637 Spruce Avenue, Kansas City, Missouri, between approximately 6:00

p.m. and 6:43 p.m. Between approximately 7:00 p.m. and 7:02 p.m. the user of 816-647-4379

began to travel south, and at approximately 7:08 p.m. the user of 816-647-4379 was connected to

a cellular phone tower that serviced that area in the vicinity of 4429 Kensington Avenue, Kansas

City, Missouri. At approximately 7:16 p.m. the user of 816-647-4379 was connected to a

cellular phone tower that serviced the area in the vicinity of 35th Street and Woodland Avenue,

Kansas City, Missouri. At approximately 7:25 p.m. the user of 816-647-4379 was connected to a

cellular phone tower that serviced the area in the vicinity of 4429 Kensington Avenue, Kansas

City, Missouri. The records also showed R. Franklin had several contacts with the phone

number 816-433-1487 shortly before and after the shooting.

       45.     On June 25, 2020, a search warrant (20-SW-00172-JTM)         was issued for historical

cell site data and call detail records for the phone number 816-433-1487 from September 1,

2019, through September 30, 2019. A CAST analysis of the data revealed the user of816-433-

1487 was connected to a cellular tower that serviced the vicinity of 35th Street and Woodland

Avenue, Kansas City, Missouri, around the time of the shooting on September 9,2019.         Further,

it appeared the phone was often, especially during the evening and overnight hours, connected to

a cellular tower that serviced the area in the vicinity of 400 E. 165th Street, Belton, Missouri.

                                                 15



        Case 4:21-sw-00112-JAM Document 1-1 Filed 03/11/21 Page 15 of 19
Gant's girlfriend, Drakesia Jones, rented a residence at 400 E. 165th Street, Belton, Missouri in

2019. In a 2019 contact with law enforcement, Gant also provided that address as his residence.

        46.    In the summer and fall of 2020, during the execution of a search warrant for a

social media account associated with an individuals suspected of being involved in drug

trafficking and violent gang activity in the Kansas City metropolitan area, investigators observed

social media users talking about the phone number 816-433-1487.     On May 20, 2020, the user of

the account "Ruben Villegas" asked the user of the account "Alejandro Corchado" for the phone

number of "Ralph." The user of "Alejandro Corchado" responded, "8164331487".         The user of

"Ruben Villegas" then responded, "Going 2 qt on 150." A Google Maps search revealed the

Quick Trip on 150 Highway in Belton, Missouri, is an approximately ten-minute drive from 400

E. 165th Street, Belton, Missouri.

       47.     In November 2020, pursuant to a search warrant (20-SW-00165-JTM),

investigators conducted a review of data extracted from a cellular telephone seized from

Duncan's apartment on October 2,2019.     Through this review, investigators learned that Duncan

received multiple Apple FaceTime Video calls on September 9,2019, from Target Telephone 2,

which was saved in Duncan's phone with the contact name, "Rah" (a moniker used by Gant).

Target Telephone 2 FaceTime Video called Duncan at 2:48 p.m., 5:48 p.m., 5:54 p.m., and 6:07

p.m. The shooting occurred at approximately 7: 17 p.m. Based on multiple witness interviews,

open source research, and law enforcement reports, investigators know Target Telephone 2 is a

phone number utilized by Gant. In the fall of 20 19, Duncan also utilized another cellular phone,

and toll records show contact between that phone and Target Telephone 1 at approximately

6:13 p.m. on September 9,2019.



                                               16



        Case 4:21-sw-00112-JAM Document 1-1 Filed 03/11/21 Page 16 of 19
        48.     Through training and experience, investigators know drug traffickers often use

multiple cellular telephones to conduct illegal drug transactions and promote gang business.

Investigators also know drug traffickers commonly carry multiple devices to communicate with

friends/family, customers, and source of supplies for their narcotics. This investigation revealed

members of the 246 gang often utilized multiple phones and phone numbers simultaneously,

which is consistent with the illegal distribution of controlled substances.

        49.     Based on training and experience, I believe the historical cell site data and call

detail records for Target Telephone 1 and Target Telephone 2 on September 7, 2019, to

September 11,2019, may help corroborate the CHS's statement, the license plate reader, the city

camera, and the pole camera footage from 4429 Kensington Avenue, which indicate Duncan,

Smith, R. Franklin, and a person suspected to be Gant were involved in the shooting near the

intersection of 35th and Woodland on September 9, 2019. The cell site data could corroborate

the other sources of information by placing the Target Telephones in the area of 35th Street and

Woodland Avenue at the time of the shooting.

        50.    In my training and experience, I have learned that T-Mobile and Sprint are

companies that provides cellular telephone access to the general public. I also know that

providers of cellular telephone service have technical capabilities that allow them to collect and

generate information about the locations of the cellular telephones to which they provide service,

including cell-site data, also known as "tower/face information" or "cell tower/sector records."

Cell-site data identifies the "cell towers" (i.e., antenna towers covering specific geographic

areas) that received a radio signal from the cellular telephone and, in some cases, the "sector"

(i.e., faces of the towers) to which the telephone connected. These towers are often a half-mile

or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.

                                                 17



        Case 4:21-sw-00112-JAM Document 1-1 Filed 03/11/21 Page 17 of 19
 Furthermore, the tower closest to a wireless device does not necessarily serve every call made to

 or from that device. Accordingly, cell-site data provides an approximate location of the cellular

 telephone but is typically less precise than other types of location information, such as E-911

 Phase II data or Global Positioning Device ("GPS") data.

           51.   Based on my training and experience, I know that T-Mobile and Sprint can collect

 cell-site data about the Target Telephones.   I also know that wireless providers such as T-

Mobile and Sprint typically collect and retain cell-site data pertaining to cellular phones to which

they provide service in their normal course of business in order to use this information for

various business-related purposes.

           52.   Based on my training and experience, I know that wireless providers such as T-

Mobile and Sprint typically collect and retain information about their subscribers in their normal

course of business. This information can include basic personal information about the

subscriber, such as name and address, and the methodes) of payment (such as credit card account

number) provided by the subscriber to pay for wireless telephone service. I also know that

wireless providers such as T-Mobile and Sprint typically collect and retain information about

their subscribers' use of the wireless service, such as records about calls or other

communications sent or received by a particular phone and other transactional records, in their

normal course of business. In my training and experience, this information may constitute

evidence of the crimes under investigation because the information can be used to identify the

Target Telephone's user or users and may assist in the identification of co-conspirators and/or

victims.




                                                 18



           Case 4:21-sw-00112-JAM Document 1-1 Filed 03/11/21 Page 18 of 19
                                AUTHORIZATION          REQUEST

       53.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

       54.     I further request that the Court direct T-Mobile and Sprint to disclose to the

government any information described in Section I of Attachment B that is within its possession,

custody, or control. Because the warrant will be served on T-Mobile and Sprint, who will then

compile the requested records at a time convenient to it, reasonable cause exists to permit the

execution of the requested warrant at any time in the day or night.

                                                 Respectfully submitted,




                                                 &lt~
                                                 Federal Bureau of Investigation

                             Telephonically
Subscribed and sworn to before me on March      11th , 2021




HONORABLE JILL A. MORRIS
United States Magistrate Judge
Western District of Missouri




                                                19



       Case 4:21-sw-00112-JAM Document 1-1 Filed 03/11/21 Page 19 of 19
